DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (JP 2018040850 A). Reference and Translation submitted with IDS.
As to claim 1, Maeda discloses: An image display device 10 (Second embodiment of Fig. 18, with similar parts as in Fig. 1-6; see par. 0085-0086), comprising: 
a display panel 12 (Fig. 1) which displays an image on a front surface of the display panel; 
a heat diffusing plate 31 (Fig. 18) which is disposed on a rear side of the display panel; and 
a frame 13 which is disposed along an edge surface of the display panel and an edge surface of the heat diffusing plate, 
wherein the frame includes: 
a side wall (main/lower wall) which is disposed opposite to the edge surface of the display panel and the edge surface of the heat diffusing plate; and 

the heat diffusing plate includes a peripheral portion 33 which is disposed between the support wall and the display panel, and 
the peripheral portion includes a stepped portion 331 on a rear side of the peripheral portion, the stepped portion housing at least part of the support wall 133. 
As to claim 3, Maeda discloses: further comprising: a back cover 16 (Fig. 18) which is disposed on a rear side of the heat diffusing plate 31, 
wherein the back cover has a thickness less than a thickness of the heat diffusing plate (see Fig. 18). 
As to claim 4, Maeda does not explicitly disclose (in the current embodiment):
wherein the back cover includes an insertion hole into which a shaft portion of a screw is inserted, and 
the heat diffusing plate includes a screw hole which is threadedly engaged with the shaft portion of the screw inserted into the insertion hole, the screw hole having a length which prevents a tip of the shaft portion from being exposed. 
However, Maeda suggests, in another embodiment (Fig. 14, see also Fig. 4):
wherein the back cover 16 includes an insertion hole into which a shaft portion of a screw 61 is inserted, and 
the heat diffusing plate 31 includes a screw hole which is threadedly engaged with the shaft portion of the screw inserted into the insertion hole, the screw hole having a length which prevents a tip of the shaft portion from being exposed;

Note also the locations of other screw holes in Fig. 6.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Maeda as suggested by other embodiments, e.g., providing screw fastenings through the rear, side, or other locations of the back cover and the heat diffusing plate:
wherein the back cover includes an insertion hole into which a shaft portion of a screw is inserted, and 
the heat diffusing plate includes a screw hole which is threadedly engaged with the shaft portion of the screw inserted into the insertion hole, the screw hole having a length which prevents a tip of the shaft portion from being exposed;
in order to fasten the back cover and/or other covers to the heat diffusing plate and assemble the device.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 2 and 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 2 and 5-6, the allowability resides in the overall structure of the device as recited in the dependent claim 2, including all of the limitations of its base claims and intervening claims, and at least in part, because claim 2 recites the following limitations: 
“an adhesive component which is disposed between the display panel and the heat diffusing plate, 
wherein the adhesive component is disposed in a region which includes at least part of a front surface of the peripheral portion, the region occupying at least half of an area of a front surface of the heat diffusing plate”.
See attached PTO-892 for related display devices and heat dissipation structures.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835